                   IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE EASTERN DISTRICT OF MISSOURI
                               ST. LOUIS DIVISION

In Re:                                  )     Case No. 20-43378-399
                                        )     Chapter 7
Latesha Renee Ross,                     )
                                        )
                     Debtor(s).         )     Motion for Civil Contempt
                                        )
                                        )
                                        )
D. Matthew Edwards, Trustee,            )
                                        )     Response Due: February 1, 2021
                     Movant,            )     Hearing Date: February 8, 2021
                                        )     Hearing Time: 10:00 AM
v.                                      )     Location: Eagleton Courthouse
                                        )     111 South Tenth Street
Latesha Renee Ross,                     )     Floor 7, North Courtroom
                                        )     St. Louis, Missouri 63102
                     Respondent(s).     )


           MOTION FOR CIVIL CONTEMPT ORDER & NOTICE OF HEARING

THIS MOTION SEEKS AN ORDER THAT MAY ADVERSELY AFFECT YOU. IF YOU
OPPOSE THE MOTION, YOU SHOULD IMMEDIATELY CONTACT THE MOVING
PARTY TO RESOLVE THE DISPUTE. IF YOU AND THE MOVING PARTY CANNOT
AGREE, YOU MUST FILE A RESPONSE AND SEND A COPY TO THE MOVING
PARTY. YOU MUST FILE AND SERVE YOUR RESPONSE BY February 1, 2021.

YOUR RESPONSE MUST STATE WHY THE MOTION SHOULD NOT BE GRANTED.
IF YOU DO NOT FILE A TIMELY RESPONSE, THE RELIEF MAY BE GRANTED
WITHOUT FURTHER NOTICE TO YOU. IF YOU OPPOSE THE MOTION AND HAVE
NOT REACHED AN AGREEMENT, YOU MUST ATTEND THE HEARING. THE DATE
IS SET OUT ABOVE. UNLESS THE PARTIES AGREE OTHERWISE, THE COURT
MAY CONSIDER EVIDENCE AT THE HEARING AND MAY DECIDE THE MOTION
AT THE HEARING.

REPRESENTED PARTIES SHOULD ACT THROUGH THEIR ATTORNEYS.

      PLEASE TAKE NOTICE that a hearing will be held on the Motion on February
8, 2021 at 10:00 a.m. or as soon thereafter as the matter may be heard, in North
Courtroom on Floor 7 by the Honorable Judge Kathy A. Surratt-States at the Thomas F.
Eagleton United States Courthouse, 111 South Tenth Street, St. Louis, Missouri 63102.

         Comes now D. Matthew Edwards, Trustee, herein and for this motion states as
follows:
1.     That he is the duly appointed, qualified and acting Trustee for the Bankruptcy
       Estate of the above-named Debtor.
2.     On or about July 2, 2020, Latesha Renee Ross (Debtor) filed a voluntary petition
       for relief under Chapter 7.
3.     Trustee brings this motion in accordance with the provisions of 11 U.S.C. §§ 521
       & 541 and FRBP 4002, 7001 and 9020. This motion is a proceeding to find the
       Debtor in contempt of this Court’s order compelling Debtor to deliver documents
       to the Trustee and accordingly may be prosecuted as a motion as opposed to an
       adversary proceeding pursuant to FRBP 7001.
4.     The meeting of creditors was held on August 13, 2020. At that time, Debtor was
       requested to provide the following document(s):
       a.     Bank statements for all accounts verifying balance(s) on the date of filing.
       b.     Debtor reported a potential personal injury claim, but that the attorney she
              had previously selected was withdrawing from the case. Debtor was
              requested to obtain and provide a copy of personal injury claim file to
              Trustee for review and possible referral to new counsel for prosecution.
5.     Thereafter, Trustee made multiple written requests for turnover of the documents
       to Debtor’s counsel. Debtor did not comply with said requests for turnover of the
       documents.
6.     Trustee obtained the attached order from this Court dated October 16, 2020
       compelling Debtor to turnover the documents. Following this Court’s order,
       Trustee made multiple written requests and telephone calls to Debtor’s counsel
       regarding the requested documents. To date, the documents have not been
       provided.
7.     Debtor has failed to comply with this Court’s order and the Trustee’s reasonable
       requests for the above stated evidence. Accordingly, this Court should enter its
       order finding that the Debtor is in contempt of this Court’s order and impose the
       following sanctions:
       a.     Order Debtor to pay Trustee the sum of $300.00 as and for fees and
              expenses due to Debtor’s failure to comply with Trustee’s requests and
              this Court’s order; and
        b.      Should Debtor fail to turnover the requested documents within fourteen
                (14) days of this Court’s order finding Debtor in contempt, grant Trustee
                leave to bring an adversary proceeding to revoke Debtor’s Chapter 7
                discharge and permit Trustee to obtain a judgment against Debtor to
                recover all court costs, fees and expenses incurred.
        WHEREFORE, the Trustee respectfully requests that the Court enter its order
 finding Debtor in contempt for failing to deliver to the Trustee the above stated
 documents in accordance with this Court’s prior order, to order Debtor to pay Trustee
 the sum of $300.00 as and for fees and expenses due to Debtor’s failure to comply
 with the Trustee’s requests and this Court’s order; to order that Trustee is permitted
 leave to file an adversary proceeding against Debtor seeking to revoke Debtor’s
 Chapter 7 discharge and request entry of a judgment recover all court costs, fees and
 expenses incurred should Debtor fail to turnover the requested documents within
 fourteen (14) days of this Court’s order finding Debtor in contempt; and for such other
 and further relief as the Court deems just in the premises.


                                                 Respectfully Submitted,

Dated: December 29, 2020                         /s/D. Matthew Edwards_____________
                                                 D. Matthew Edwards
                                                 Fed Bar No. 57649MO
                                                 Mo. Bar No. 57649
                                                 733 N. Main, P. O. Box 67
                                                 Sikeston, MO 63801
                                                 (573) 481-1111 (Telephone)
                                                 (573) 472-1429 (Fax)
                                                 medwards@bthgelaw.com

                                      CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was filed electronically with the
United States Bankruptcy Court, and has been served by Regular United States Mail Service, first class,
postage fully pre-paid, address to those parties listed on the Court’s Manual Notice List and listed below
on December 29, 2020.

U.S. Trustee’s Office
111 S 10th Street, Room 6353
St. Louis, MO 63102
Latesha Renee Ross
10130 Chaucer Ave. Apt. C
St. Louis, MO 63114
DEBTOR

Douglas M. Heagler
901 Boones Lick Rd.
Saint Charles, MO 63301
ATTORNEY FOR DEBTOR


                            /s/D. Matthew Edwards
